Citation Nr: 1227093	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for pes cavus, in excess of 30 percent.


REPRESENTATION

Appellant (the Veteran) is represented by: Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the VA Special Processing Unit located at the RO in Cleveland, Ohio.  Jurisdiction over the claims file has remained with the RO in St. Petersburg, Florida.

In June 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

In August 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's bilateral pes cavus has been manifested by bilateral involvement with less than marked contraction of the plantar fascia, without dropped forefoot, with fewer than all toes being hammer toes, without very painful callosities, and without marked varus deformity. 



CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for bilateral pes cavus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As noted above, this appeal involves a prior remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining pertinent VA treatment records since June 30, 2009, and by scheduling the Veteran for a VA examination to evaluate his service-connected bilateral pes cavus.  Regarding the specific remand instructions to the examiner, the examiner provided findings pertinent to the rating criteria for pes cavus, as well as a description of the effect of the disability on the Veteran's activities.  Although the examiner reviewed the claims file after the examination was completed, he made additional findings in an addendum opinion based on the file review, and the Board finds that this is in substantial compliance with the Board's remand instruction that the relevant documents in the claims file should be made available to the VA examiner.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating for bilateral pes cavus, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim, in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran verified additional VA treatment records and the case was remanded to obtain those records.  The Veteran's symptomatology was also discussed in detail as it pertained to the rating criteria.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board also finds that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded two VA examinations as to the current level of severity of the bilateral pes cavus, in June 2008 and August 2011.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  In particular, the August 2011 examination included findings pertinent to the rating schedule, and those findings are consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Increased Rating for Pes Cavus

In a January 1947 rating decision, the RO granted service connection and assigned an initial 10 percent rating for bilateral claw foot (pes cavus), acquired, pursuant to Diagnostic Code 5278, effective November 22, 1946.  In January 1948, the Veteran's rating was terminated due to a failure to report for a VA examination.  In April 1983, the Veteran contacted the RO and requested them to look into why he was not receiving compensation for his foot disability.  The Veteran was scheduled for, and he attended a VA examination in May 1983.  In a June 1983 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5278, effective April 12, 1983.  An April 1998 rating decision assigned a 30 percent rating under Diagnostic Code 5278, effective October 8, 1997.  The current appeal is based on an increased rating claim received at the RO on May 15, 2008.  

Under Diagnostic Code 5278, acquired claw foot (pes cavus) is assigned a 30 percent rating where all toes tend to dorsiflexion, there is limitation of dorsiflexion at the ankle to right angle, with shortened plantar fascia, and marked tenderness under metatarsal heads.  The disability is assigned a 50 percent rating for bilateral involvement where there is marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  

The Board notes that the Veteran has been diagnosed with diabetes mellitus, and has some foot symptoms associated with that nonservice-connected diagnosis.  While the Board may compensate the Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a 50 percent rating for bilateral pes cavus are not met for any period and do not more nearly approximated the 50 percent criteria than the 30 percent criteria for any period.  In so finding, the Board notes that the evidence demonstrates that there is no marked contraction of the plantar fascia of either foot.  The report of VA examination in August 2011 reveals that the plantar fascia were tight.  The Board finds that tightness is not like or similar to marked contraction.  The report of VA examination in August 2011 reveals no stiffness of either foot.  

The only evidence of a dropped forefoot is the Veteran's assertion on the July 2009 VA Form 9 that he has each of the symptoms required for a 50 percent rating.  While the Veteran is competent to describe his observable symptoms, the Board finds that a dropped forefoot is a clinical finding that requires some understanding of the structure of the foot and of what is normal and abnormal.  The Veteran's bare description that he has a dropped forefoot is not considered competent evidence in the absence of some description of the basis of this finding.  There has been no clinical description of a dropped forefoot despite it being listed as a pre-printed example on the August 2011 examination form.  

The evidence demonstrates that there are not very painful callosities.  The June 2008 examiner found no callosities or abnormal shoe wear and the August 2011 examiner found no skin or vascular foot abnormality.  There was no evidence of abnormal weight bearing on the right foot.  Indeed, the Veteran testified that he does not get calluses.  

The Board finds that the evidence demonstrates no marked varus deformity.  There is no clinical description of a varus deformity.  Indeed, the June 2008 VA examiner found that there was exactly the opposite condition, a valgus deformity.  See Dorland's Illustrated Medical Dictionary 2048, 2054 (31st ed. 2007) (valgus defined as bent or twisted outward; varus defined as bent or twisted inward).  The Board finds that these are not like or similar conditions and presumes that there is a reason that one and not the other is included in the rating criteria.

Regarding hammer toes, the Board finds that the evidence demonstrates that all toes are not hammer toes.  The August 2011 examiner found that there was a hammertoe deformity to toes 2-5 on the left, and all five toes on the right.  This was described as moderate on the right and mild on the left.  The June 2008 examiner found that there was a mild to moderate hammertoe deformity of toes 4 to 2 bilaterally.  

The Board has considered the functional impairment resulting from the Veteran's bilateral pes cavus, and finds that it is consistent with a 30 percent rating.  The Veteran testified that, if he walks too far he has to stand or sit and wait and just relax his feet awhile.  The Veteran complained to the August 2011 examiner of pain along the entire bottom of the foot as well as fatigue and lack of endurance in the entire foot.  The Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  The condition causes him to sit and rest often (every 10 minutes).  He did not require any assistive devices.  The examiner found no limitation of motion of the ankle.  There was also no muscle atrophy.  There was no evidence of painful motion, swelling, tenderness, instability, or weakness.  The effect of the disability on chores and shopping was described as moderate; however, there was no effect on exercise, sport, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.   

The report of VA examination in June 2008 reveals that the Veteran walked slowly with a wide-based gait, but without assistive devices.  On examination, there was no evidence of painful motion, edema, weakness, instability, or tenderness.  There was no functional limitation on standing and walking.  There was no pain on manipulation.  

In sum, the Veteran's functional impairment appears to center on his complaint of pain.  In June 2008, the Veteran reported that he has trouble finding shoes that fit and he periodically wears supports in his shoes.  On the VA Form 9 in July 2009, the Veteran reported extreme pain.  In a February 2008 VA podiatry consultation, the Veteran reported constant foot pain especially when walking or standing for any period of time.  On examination, there was pain to palpation at the sinus tarsi, metatarsal heads, midtarsal joints, and Lisfranc's joints.  There was also pain on motion.  Constant pain and severe pain, as described by the Veteran, is certainly a component of disability; however, pain itself is not probative of entitlement to a higher rating.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable evaluation for painful motion, see Burton v. Shinseki, 25 Vet. App. 1 (2011); however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, while pain causes the Veteran to stop periodically to rest, he is able to stand and walk, and the impact on his daily activities, as set out above, has been no more than moderate.  The Board therefore finds that the Veteran's functional impairment is consistent with a 30 percent rating and does not suggest entitlement to any higher rating.  

The Board has considered other diagnostic codes applicable to foot disorders; however, no other code provides for a disability rating higher than 30 percent.  Regarding the possibility of separate ratings, Diagnostic Code 5281 (hallux rigidus) specifically provides that a rating under that code is not to be combined with a rating for claw foot.  Diagnostic Code 5282 (hammer toe) is specifically contemplated under Diagnostic Code 5278 and would therefore constitute pyramiding, which is prohibited under VA law.  See 38 C.F.R. § 4.14.  Similarly, Diagnostic Code 5284 is a general code that rates for foot injuries.  A separate rating under that code is not appropriate as it would necessarily entail pyramiding.  Moreover, there is no diagnosis or evidence of malunion or nonunion of the tarsal or metatarsal bones or metatarsalgia (Morton's disease).  Also, the Veteran has not lost the use of either foot.  The Board notes that there is evidence of hallux valgus, as noted in the June 2008 examination report.  This symptom does not appear to be contemplated by Diagnostic Code 5278.  Diagnostic Code 5280 (hallux valgus) requires for a 10 percent rating either that there has been resection of the metatarsal head, or that there is a severe condition, equivalent to amputation of the great toe.  In this case, there has been no operative resection and the condition was described by the June 2008 VA examiner described the bilateral hallux valgus deformity as mild.  Accordingly, the criteria for a separate rating for hallux valgus are not met.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 30 percent for bilateral pes cavus for any period.  The benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds, despite the Veteran's assertion that his rating does not adequately consider his pain, and his specific request for a separate extraschedular rating for pain, the Board finds that the schedular rating criteria contemplate the Veteran's symptoms.  The criteria specifically provide for ratings based on the presence of symptoms such as pain, weakness, fatigue, incoordination, as well as tightness of the plantar fascia and the presence of hammer toes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating in excess of 30 percent for bilateral pes cavus is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


